Citation Nr: 9903755	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chest pains.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1974 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 1996, the RO reduced the evaluation for tennis 
elbow from 10 percent disabling to noncompensable.  In April 
1996, the veteran submitted a statement that could be read as 
expressing disagreement with rating reduction.

The August 1997 rating decision also increased the evaluation 
for fibroid of the uterus from noncompensable to 10 percent 
disabling.  In a letter received in December 1997, the 
veteran expressed disagreement with this evaluation.

In a VA Form 9, received in May 1998, the veteran wrote that 
the only issue she wished to appeal was that of entitlement 
to service connection for chest pain.  This statement serves 
to withdraw her December 1997 notice of disagreement with 
regard to the issues of entitlement to an increased rating 
for fibroid of the uterus and entitlement to a compensable 
evaluation for tennis elbow on the right.  A claimant may 
withdraw a notice of disagreement at any time, prior to the 
submission of a substantive appeal.  38 C.F.R. § 20.204 
(1998).



FINDING OF FACT

There is no competent evidence of a nexus between any current 
disability and the complaints of chest pain during service 
and thereafter.  


CONCLUSION OF LAW

The claim for service connection for chest pains is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records show that 
she complained of chest pains in April 1988, January and 
February 1993.  Electrocardiograms performed in conjunction 
with the veteran's complaints were normal.  Additionally, the 
veteran had numerous chest X-rays, which were normal.

The veteran was accorded a VA examination in October 1993.  
At that time, there were no complaints of chest pain 
reported. The diagnosis included an unremarkable physical 
examination not remarkable except for obesity; history of 
positive purified protein derivative of tuberculin (PPD) skin 
test, but no history of abnormal chest X-rays; and benign 
fibrocystic disease claimed by the veteran, but with no 
masses noted in the breasts on examination or on a mammogram 
performed in January 1992.  On orthopedic examination, no 
disability of the chest was reported.

VA outpatient treatment records dated in October 1993 show 
that the veteran was seen for endocervical polyps.  At that 
time the veteran's blood pressure was found to be 134/68.  An 
electrocardiogram was abnormal, in that there was a T-Wave 
abnormality.  The impression was poor inspiration, otherwise 
negative chest study. 

On VA examinations in October 1995, the veteran reported no 
complaints referable to the chest.  

VA outpatient treatment records dated in October 1996 show 
that the veteran presented with gynecological problems.  She 
also complained of chest pain.  The impressions did not 
include a disability of the chest.  


Pertinent Law and Regulation

The threshold question that must be resolved is whether the 
veteran has presented evidence that her claim of service 
connection is well grounded. See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of her claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

If the veteran fails to submit evidence of a well-grounded 
claim, VA has no further duty to assist her with the 
development of her claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(1997).

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).


Analysis

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim for service 
connection for a disability manifested by chest pain.  The 
veteran has contended that she had frequent episodes of chest 
pain in service, and has continued to have such episodes 
since service.  She asserts that pains could be related to 
heart disease, but that proper diagnostic studies were not 
undertaken in service, and that VA has not provided adequate 
examinations to determine the etiology of her chest pain.

The service medical records confirm that the veteran did have 
complaints of chest pain in service.  She is competent to 
report that she has experienced chest pain since service, and 
VA examination and outpatient treatment records confirm that 
she has been seen with such complaints since service.

The missing element in the veteran's claim is competent 
evidence linking her complaints of chest pain to any current 
disability.  The appellant is not competent, as a lay person, 
to relate her complaints to a current disability.  Savage, 
Grottveit.  

While the veteran was seen for chest pain inservice, there 
were no objective findings or diagnoses of heart disease in 
service.  A chest X-ray performed in October 1993 revealed 
poor inspiration, otherwise negative chest study and an 
electrocardiogram performed in October 1993 was abnormal.  
The record is negative for a diagnosis of a heart disorder.  

Service connection cannot be granted for chest pain.  First, 
there is no current diagnosis of that symptom.  Second, the 
United States Court of Veterans Appeals has recently held 
that service connection is not warranted for pain in the 
absence of a showing that the pain is related to an 
underlying pathology.  Evans v. West, 12 Vet. App. 22 (1998).  
There is no such evidence in this case.

The Board notes that the veteran's representative has asked 
that the claim be remanded to the RO in order to determine 
the etiology of the veteran's chest pain.  The veteran has 
also argued that she should be afforded appropriate VA 
examination in order to evaluate her complaints of chest 
pain.  In light of the Board's determination that the claim 
for service connection is not well grounded, there is no duty 
on the part of VA to assist her with the development of her 
claim by providing examinations or otherwise seeking medical 
opinions.  Epps.


ORDER

Service connection for a heart disorder is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 7 -


